DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 8, 2022.  Applicant has amended claims 11, 14 and 17.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/20/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 11, 14 and 17.

Response to Arguments

Applicant arguments submitted on 7/8/22 have been considered but are not persuasive.  Applicant argues on p. 12 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant appears to be arguing that the cited art does not teach the limitations related to the simulation of automated actions and designing the component to perform the action in place of the user.  Applicant provides arguments related to Hank and Kephart.  However, examiner notes these limitations are shown to be obvious by the Whitmore reference.   Applicant argues on p. 16 of the remarks that Whitmore does not teach these limitations.   Applicant provides a general summary of certain aspects and makes a note that the automation management component may be part of a separate workflow management system.  Examiner notes this does not prevent Whitmore from teaching such a component that shows the limitations are obvious.  Applicant then argues on p. 17-18 of the rmearks that that the automation process has abeen predetermined and the only issue is whether to use the automation of the task or to perform manually and that the automation plan in Whitmore does not teach designing a component or machine code that eulates the performance of the action.   Examiner notes that the claim limitation at issue recites "the performance enhancement component is configured to simulate the action of the user to facilitate determining whether the action is able to be automated to have a component or a subset of devices of the set of devices perform the action/"   Examiner notes that Whitmore at para [0084] of Whitmore shows  determining the risk of an automated execution (which can be considered the simulated action of the user) which is then used to make automation versus manual intervention decisions.  Therefore, this limitation would have been obvious to one of ordinary skill in the art.  Examiner further notes that generating the automation level mnodification plan shown in para [0068] can be cosnidered to show designing a component or machine executable code.   Applicant in their own arguments has referred to this part of Whitmore in p. 17 of the remarks as a component separate from the system.   Moreoever, para [0075] and Fig 4 of Whitmore shows that the plan is selected and used by the engine and the ALE module.   Thus it would be obvious to one of ordinary skill in the art that the generating of the plan in Whitmore can be considered designing a component or code.   Therefore, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks et al. (US 2012/0304007 A1) (hereinafter Hanks) in view of Kephart et al. (US 2013/0191106 A1) (hereinafter Kephart) in view of Whitmore (US 2013/0347003 A1).

Claims 1, 13 and 19:
Hanks, as shown, discloses the following limitations of claims 1, 13 and 19:
A system (and corresponding method and non-transitory computer readable medium – see para [0005], showing computer functionality), comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer- executable components, the computer-executable components (see para [0005], showing equivalent computing components ) comprising: a collection component configured to collect a set of data associated with a set of devices of an industrial automation system (see para [0049]-[0052], showing monitoring of devices that are part of an industrial automation system and see para [0036], showing user policies which are associated with the monitoring events of the system and see para [0044], “evaluates received operating events based on user policies 305 that describe even flows (e.g. sequences of events) and associated actions to be taken based on such event flows.”), 
a performance enhancement component configured to determine a correlation between performance of an action by a user as part of performance of a work task associated with operation of the industrial automation system and a defined favorable performance of the industrial automation system, based on a first result of an analysis of at least a portion of the set of data (see para [0006], "the machine learning component causes the at least one processor unit to compare the actual behavior to an artificial intelligence event correlation model that is based on a plurality of past operating events to determine whether the actual behavior differs from the expected behavior. When executed by at least one processor unit, the decision support component causes the at least one processor unit to transmit an abnormal behavior notification when the actual behavior differs from the expected behavior." and see para [0013], "The behavior of a control system may be monitored by a monitoring device using static, preconfigured rules that define various threshold values. In such a scenario, only violations of such threshold values may trigger action by the monitoring device.” and see para [0014], "CEP systems may determine the impact of such events and determine corrective actions based on a predetermined policy."),
Hanks, however, does not specifically disclose storing the set of data in a data store associated with a cloud platform.  In analogous art, Kephart discloses the following limitations:
store the set of data in a data store associated with a cloud platform (see para [0014]-[0015], [0081], [0095], showing central storage of device and simulation data integrated with cloud)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hanks with Kephart because integrating cloud storage technology would enable less technology resources to be used for processing data and thereby improve efficiency (see Kephart, para [0007]-[0013]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for deploying industrial plant simulators using cloud computing technologies as taught by Kephart in the method for identifying abnormal behavior in a control system of  Hanks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hanks and Kephart do not specifically disclose wherein, as part of the analysis, the performance enhancement component is configured to simulate the action of the user to facilitate determining whether the action is able to be automated to have a component or a subset of devices of the set of devices perform the action.  In analogous art, Whitmore discloses the following limitations:
wherein, as part of the analysis, the performance enhancement component is configured to simulate the action of the user to facilitate determining whether the action is able to be automated to have a component or a subset of devices of the set of devices perform the action (see para [0084], "In other words, the application of the automation policies/rules essentially determines that, under the current conditions (as identified by the context/state information), what is the risk that automated execution of a task/process may result in any of a number of different negative outcomes. If that risk is sufficiently high, then more manual intervention is appropriate. However, if that risk is sufficiently low, then a more automated approach is warranted so as to achieve greater efficiency in the execution of the task. The measure of risk is made by the application of the automation rules and the sufficiency or a predicted risk is determined in comparison to one or more thresholds." Where application of automations rules can be considered simulating given broadest reasonable interpretation), and
wherein, in response to determining, based on the simulation of the action, that the action is able to be automated to have the component or the subset of devices perform the action, and based on a second result of the analysis of at least the portion of the set of data, the performance enhancement component is configured to design the component or machine-executable code that emulates the performance of the action to automate the performance of the action by having the component or the subset of devices, based on the machine-executable code, perform the action in the industrial automation system in place of the user (see para [0086], "An automation level modification plan is generated based on the results of the determination of appropriate automation levels for the tasks as determined from the application from the automate rules (step 640). Automation level attributes of processes/tasks are modified based on the automation level modification plan (step 650). The various processes/tasks of the workflow are then executed in the environment using the automation levels determined in accordance with the operation (step 660). The operation then terminates.").
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hanks and Kephart with Whitmore because automating human actions can enhance the level of efficiency by a control system (see Whitmore, para [0001]-[0003]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for intelligent service management as taught by Whitmore in the Hanks and Kephart combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2 and 14:
	Further, Hanks discloses the following limitations:
wherein, to facilitate the designing, the performance enhancement component is configured to simulate operation of the component or the subset of devices, based on the executable code, to verify that the component or the subset of devices perform the action in accordance with a defined performance criterion relating to the defined favorable performance (see para [0013]-[0014], [0035]-[0038], where behavior (user actions) are monitored and analyzed by comparing to threshold values where favorable performance is shown by a correlation that shows expected sequence or timing of operating events  and see para [0016], [0021],[0045], showing use of machine learning and AI to identify such comparisons with favorable performance)

Claims 3 and 15:
Hanks and Kephart do not specifically disclose wherein the performance enhancement component is configured to generate the component or the machine-executable code based on the design of the component or the machine-executable code, and wherein the component or the subset of devices are implemented in the industrial automation system to perform the action based on the machine-executable code. In analogous art, Whitmore discloses the following limitations:
wherein the performance enhancement component is configured to generate the component or the machine-executable code based on the design of the component or the machine-executable code (see para [0086], " An automation level modification plan is generated based on the results of the determination of appropriate automation levels for the tasks as determined from the application from the automate rules (step 640)."), and wherein the component or the subset of devices are implemented in the industrial automation system to perform the action based on the machine-executable code (see para [0086], "The various processes/tasks of the workflow are then executed in the environment using the automation levels determined in accordance with the operation (step 660).")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for intelligent service management as taught by Whitmore in the Hanks and Kephart combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:
Further, Hanks discloses the following limitations:
wherein the performance enhancement component is configured to determine whether the defined favorable performance of the industrial automation system has been achieved based on an evaluation of at least one of a production output of product by the industrial automation system, an operational or production result that is determined to be achieved from the operation of the industrial automation system, actions performed by users as part of work tasks associated with the operation of the industrial automation system, a first amount of breakdowns or repairs associated with the operation of the industrial automation system, a second amount of energy utilized during the operation of the industrial automation system, or a cost of the operation of the industrial automation system, in accordance with defined performance criteria (see para [0036], "Referring to FIGS. 2, 3, and 4, in exemplary embodiments, method 400 facilitates evaluating actual behavior of control system 205 with respect to expected behavior that is represented by user policies 305 and an artificial intelligence (AI) event correlation model 310. In some embodiments, user policies 305 include rules that associate operating events with threshold values. During operation of control system 205, abnormal behavior may be detected when such a threshold value is violated."), wherein the actions comprise the action (see para [0013]-[0015], "Due to the central nature of the gateway, all attached and internal systems may receive actions from the processing engine including actions for data movement, caching, radio or network configuration, and data transformation"), and wherein the work tasks comprise the work task (see para [0013]-[0015], where corrective actions based on a predetermined policy can be considered work tasks)

Claim 9:
Hanks does not specifically disclose wherein the performance enhancement component is further configured to determine operational responses of a device of the set of devices under various operating conditions over a period of time.  In analogous art, Kephart discloses the following limitations:
wherein the performance enhancement component is further configured to determine operational responses of a device of the set of devices under various operating conditions over a period of time (see para [0070], [0072], [0077], showing time horizon) and, 
based on the operational responses of the device, generate a virtual device that at least one of simulates or emulates operation of the device under the various operating conditions (see para [0058], "To overcome this problem, the remote simulation system 52 in the network cloud 48 remains synchronized with the actual control system 50 by periodically operating in a tracking mode in which the simulation system 52 receives the U.sub.k-1, Y.sub.k and X.sub.k vectors from the actual control network 54 periodically, such as for each controller time step, from the supervisor application 32. The simulation system 52 then initializes the state of its simulated process control network 64 with the state information from the actual control network 54 as received from the supervisor 32. Moreover, in the tracking mode, an update module of the simulation system 52 recalculates the internal state variables (.psi.sub.k) using the U.sub.k-1 and Y.sub.k vectors to update the process model 66 so as to reflect the actual operation of the process during the last controller time-interval, thereby tracking or modeling the actual characteristics of the process 56 as measured or evident from the last controller scan time interval. Thus, while operating in the tracking mode, the simulation system 52 is continually initialized to the current plant conditions as communicated from the supervisor 32, including controller conditions and plant characteristics."), and 
wherein the virtual device is usable in a simulation model of the industrial automation system to simulate performance of the device or the industrial automation system under the various operating conditions (para [0002], [0005], [0047], [0071], showing simulating various control routines for different devices throughout the process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for deploying industrial plant simulators using cloud computing technologies as taught by Kephart in the method for identifying abnormal behavior in a control system of  Hanks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18:
Hanks does not specifically disclose wherein at least one of the collection component, the data store, or the performance enhancement component is part of the cloud platform.  In analogous art, Kephart discloses the following limitations:
wherein at least one of the collection component, the data store, or the performance enhancement component is part of the cloud platform (see para [0014]-0015], [0081], [0095], showing integration of device collection with the cloud)
wherein the computer-executable components further comprise: an interface component configured to interface the cloud platform with the industrial automation system via a cloud gateway device of the industrial automation system to facilitate receiving, by at least one of the collection component, the data store, or the performance enhancement component, the set of data from the industrial automation system (see para [0095], "In general, a cloud based network of computing devices offers additional advantages. As the cloud is made up of a plurality of computing devices 49, if one computing device 49 fails, another computing device 49 can continue to execute the applications. Likewise, the cost of proper hvac, backup power, computing equipment space, trained operators, etc., can be spread over numerous users, making the cost to a user low. Cloud based networks can be accessed from virtually anywhere, making them more accessible (assuming the proper security limits access to those with the proper credentials). Cloud based networks offer more storage at a reduced cost than local storage as bulk storage of data is cheaper and if more storage is needed, an additional fee likely will have to be paid rather than buying and installing more equipment. Further, the data can be backed up or mirrored at the time of creation, making backups easier. Updating software is also easy as the updates are installed by experienced personnel in the background with little or no downtime to a user. Likewise, new modules may be added or installed to the cloud based computing system with little or no downtime to a user. Of course, these are just some of the obvious advantages as there may be more." and see para [0014]-[0015], [0081])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for deploying industrial plant simulators using cloud computing technologies as taught by Kephart in the method for identifying abnormal behavior in a control system of  Hanks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 11-12:
	Further, Hanks discloses the following limitations:
wherein the collection component is configured to receive a subset of the set of data from a set of sensor components associated with the industrial automation system or a set of users associated with the industrial automation system, wherein the set of users comprises the user, wherein the set of sensor components is configured to sense conditions associated with the industrial automation system or the set of users, and generate the subset of the set of data based on the conditions associated with the industrial automation system or the set of users (see para [0043], "Monitoring device 230 receives periodic sensor readings from equipment health monitoring systems, status updates from a networked machine controller, and information from external sensors such as audio, video, weather, temperature, time of year and time of day. By combining data from multiple systems, CEP component 315 can overcome situations where data from one system may be compromised. CEP component 315 may include a fraud detection system adapted to monitor gateway traffic, such as by monitoring SCADA control system traffic for disparities between reported data or other abnormal events. Once CEP component 315 has collected sufficient data, CEP component 315 may determine whether abnormalities are due to a maintenance issue, faulty sensors, or a cyber threat. Further, CEP component 315 may alert an operator to any abnormal activity or data disparities. If a cyber threat like a security breach or system compromise is detected by CEP component 315, a decision support component 320 may take protective actions (e.g., isolating and/or disabling a portion of control system 205) to guard against further damage to the SCADA system." and see para [0044], [0065]-[0066])
wherein the set of data comprises at least one of first data relating to an industrial device of the set of devices, second data relating to an industrial process associated with the set of devices, third data relating to an industrial asset associated with the industrial automation system, fourth data relating to a network-related device of the set of devices that facilitates data communications associated with the industrial automation system, fifth data relating to an operating system associated with the industrial automation system, sixth data relating to software associated with the industrial automation system, seventh data relating to firmware associated with the industrial automation system, eighth data relating to a set of users, comprising the user, associated with the industrial automation system, ninth data associated with a communication device associated with the user, or tenth data relating to at least one customer entity associated with the industrial automation system (see para [0063], "Although embodiments are described herein with reference to a SCADA system, such as an industrial control system, the methods provided may be practiced in a variety of other environments. For example, the methods described may be applied to generalized cyber security. In such an implementation, incoming events may be provided by network analysis modules, firewall systems, anti-virus systems, spam detection systems, and/or any other system suitable for indicating network-related and/or computer-related events. Based on the behavior indicated by such events, the CEP and machine learning components could produce actions for policy enforcement points, routers, switches, and/or individual computing devices.")

Claim 16:
Further, Hanks discloses the following limitations:
detecting, by the system, conditions associated with at least one of the industrial automation system or the performance of the first work task associated with the operation of the industrial automation system; and generating, by the system, a subset of the set of data based on the conditions associated with at least one of the industrial automation system or the performance of the first work task (see para [0043], "Monitoring device 230 receives periodic sensor readings from equipment health monitoring systems, status updates from a networked machine controller, and information from external sensors such as audio, video, weather, temperature, time of year and time of day. By combining data from multiple systems, CEP component 315 can overcome situations where data from one system may be compromised. CEP component 315 may include a fraud detection system adapted to monitor gateway traffic, such as by monitoring SCADA control system traffic for disparities between reported data or other abnormal events. Once CEP component 315 has collected sufficient data, CEP component 315 may determine whether abnormalities are due to a maintenance issue, faulty sensors, or a cyber threat. Further, CEP component 315 may alert an operator to any abnormal activity or data disparities. If a cyber threat like a security breach or system compromise is detected by CEP component 315, a decision support component 320 may take protective actions (e.g., isolating and/or disabling a portion of control system 205) to guard against further damage to the SCADA system." and see para [0044], [0065]-[0066]).

Claim 17:
Further, Hanks discloses the following limitations:
wherein the analysis of at least the portion of the set of data comprises analyzing a subset of the set of data relating to the work action and how the performance of the work action correlates with the defined favorable performance of the industrial automation system (see para [0013]-[0014], [0035]-[0038], where behavior (user actions) are monitored and analyzed by comparing to threshold values where favorable performance is shown by a correlation that shows expected sequence or timing of operating events  and see para [0016], [0021],[0045], showing use of machine learning and AI to identify such comparisons with favorable performance)
Hanks and Kephart do not specifically disclose based on the analysis, determining, by the system, that the component or the subset of devices is able to perform the work action of the user in connection with the operation of the industrial automation system to automate the performance of the work action.  In analogous art, Whitmore discloses the following limitations
wherein the method further comprises: based on the analysis, determining, by the system, that the component or the subset of devices is able to perform the work action of the user in connection with the operation of the industrial automation system to automate the performance of the work action (see para [0084], "In other words, the application of the automation policies/rules essentially determines that, under the current conditions (as identified by the context/state information), what is the risk that automated execution of a task/process may result in any of a number of different negative outcomes. If that risk is sufficiently high, then more manual intervention is appropriate. However, if that risk is sufficiently low, then a more automated approach is warranted so as to achieve greater efficiency in the execution of the task. The measure of risk is made by the application of the automation rules and the sufficiency or a predicted risk is determined in comparison to one or more thresholds."  and see para [0086]);
based on the designing of the component or the executable code, generating, by the system, the component or the executable code that emulates the performance of the work action (see para [0086], "As shown in FIG. 6, the operation starts by receiving a workflow and a request with context/state information for the environment in which the workflow is to be executed (step 610). Tasks in the workflow are identified (step 620). Automation rules are applied to the task attributes and context/state info to determine various appropriate levels of automation for the various tasks associated with the work order(s) (step 630). An automation level modification plan is generated based on the results of the determination of appropriate automation levels for the tasks as determined from the application from the automate rules (step 640). Automation level attributes of processes/tasks are modified based on the automation level modification plan (step 650). The various processes/tasks of the workflow are then executed in the environment using the automation levels determined in accordance with the operation (step 660). The operation then terminates."); and
modifying, by the system, the industrial automation system to incorporate the component or the executable code into the industrial automation system to automate the performance of the work action by having the component or the subset of devices, based on the executable code, perform the work action in the industrial automation system in place of the user (see para [0084]-[0086], automation level modification plan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for intelligent service management as taught by Whitmore in the Hanks and Kephart combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:
Further, Hanks discloses the following limitations:
wherein the operations further comprise: in connection with the determining of the component or the executable code that emulates the performance of the action, simulating operation of the component or the subset of devices, based on the executable code, to verify that the component or the subset of devices perform the action in satisfaction of a defined performance criterion relating to the defined favorable performance result (see para [0013]-[0014], [0035]-[0038], where behavior (user actions) are monitored and analyzed by comparing to threshold values where favorable performance is shown by a correlation that shows expected sequence or timing of operating events  and see para [0016], [0021],[0045], showing use of machine learning and AI to identify such comparisons with favorable performance)
Hanks and Kephart do not explicitly disclose in response to the determining of the component or the executable code, generating the component or the executable code, wherein the component or the subset of devices are implemented in the industrial automation system to perform the action in response to execution of the executable code.  In analogous art, Whitmore discloses the following limitations:
and in response to the determining of the component or the executable code, generating the component or the executable code, wherein the component or the subset of devices are implemented in the industrial automation system to perform the action in response to execution of the executable code (see para [0086], "As shown in FIG. 6, the operation starts by receiving a workflow and a request with context/state information for the environment in which the workflow is to be executed (step 610). Tasks in the workflow are identified (step 620). Automation rules are applied to the task attributes and context/state info to determine various appropriate levels of automation for the various tasks associated with the work order(s) (step 630). An automation level modification plan is generated based on the results of the determination of appropriate automation levels for the tasks as determined from the application from the automate rules (step 640). Automation level attributes of processes/tasks are modified based on the automation level modification plan (step 650). The various processes/tasks of the workflow are then executed in the environment using the automation levels determined in accordance with the operation (step 660). The operation then terminates.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for intelligent service management as taught by Whitmore in the Hanks and Kephart combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanks, Kephart and Whitmore, as applied above, and further in view of Knipfer et al. (US 2010/0332008 A1) (hereinafter Knipfer).

Claim 5:
Further , Hanks discloses the following limitations:
wherein the action is a first action, wherein the work task is a first work task (see para [0013]-[0015], "Due to the central nature of the gateway, all attached and internal systems may receive actions from the processing engine including actions for data movement, caching, radio or network configuration, and data transformation" and where corrective actions based on a predetermined policy can be considered work tasks), wherein the analysis of the portion of the set of data is a first analysis of a first portion of the set of data (see para [0044], showing the analysis of a plurality of portions via the event flow), 
Hanks, Kephart and Whitmore do not specifically disclose wherein, based on a second analysis of a second portion of the set of data, the performance enhancement component is configured to determine that performance of a second action as part of performance of a second work task associated with the operation of the industrial automation system results in a defined unfavorable performance of the industrial automation system.  In analogous art, Knipfer discloses the following limitations:
wherein, based on a second analysis of a second portion of the set of data, the performance enhancement component is configured to determine that performance of a second action as part of performance of a second work task associated with the operation of the industrial automation system results in a defined unfavorable performance of the industrial automation system (see para [0044], showing analysis of a second task where not being an acceptable time can be considered equivalent to unfavorable performance and see para [0050], showing work instructions based on the current activity of the performance and see para [0073]).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hanks, Kephart, and Whitmore with Knipfer because collecting data associated explicitly with manufacturing operators would enable such analysis to be used in a way that can improve manufacturing and production processes thereby improving the efficiency for a business (see Knipfer, para [0002]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for activity based real time production instruction adaption as taught by Knipfer in the Hanks, Kephart and Whitmore combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 6:
	Further, Hanks discloses the following limitations:
wherein the performance enhancement component is configured to determine a modification relating to the performance of the second action as part of the second work task, based on the second analysis, to facilitate improvement of performance of the industrial automation system (see para [0044], where multiple information sources can be considered subsequent work tasks and where the action such as transmitting an alert can be considered the modification)

Claim 7:
Hanks does not specifically disclose the modified simulation model facilitates simulation of a modified industrial automation system that corresponds to implementation of the modification in the industrial automation system.  In analogous art, Kephart discloses the following limitations:
wherein the performance enhancement component is configured to modify a simulation model of the industrial automation system, based on the modification, to generate a modified simulation model, wherein the modified simulation model facilitates simulation of a modified industrial automation system that corresponds to implementation of the modification in the industrial automation system (see para [0011], "A process control simulation technique is created in a network cloud using data communicated from one or more plants using a thin or light client at the plant. The simulation performs real-time simulation or prediction of an actual process control network as that network is running within a process plant in a manner that is synchronized with the operation of the actual process control network. In particular, this synchronized simulation system is automatically updated periodically during the operation of the actual process control network to reflect changes made to the actual process control network, as well as to account for changes which occur within the plant itself, i.e., changes which require updating a process model used within the simulation system as the relevant data is communicated in a timely manner to the network computers operating in the network cloud. The synchronized, cloud based simulation system described herein provides for a more cost effective and usable simulation system, as the plant models used within the simulation system are synchronized with and up-to-date with respect to the current process operating conditions but the specialized knowledge to set up, operate and maintain the simulations are completed by trained operators in the network cloud."),
wherein the performance enhancement component is configured to determine a predicted response of the modified industrial automation system under a set of operating conditions, based on the modified simulation model (see para [0011]-[0015], where prediction mode shows this response), and
wherein, based on the predicted response, the performance enhancement component is configured to determine whether performance of the modified industrial automation system satisfies a defined performance criterion relating to a favorable performance of the modified industrial automation system (see para [0016], where satisfying desires of the operator can be considered favorable performance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for deploying industrial plant simulators using cloud computing technologies as taught by Kephart in the method for identifying abnormal behavior in a control system of  Hanks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 8:
	Further, Hanks discloses the following limitations:
wherein the performance enhancement component is configured to generate a set of instructions relating to the modification and communicate the set of instructions to at least one of a device of the set of devices or the user associated with the industrial automation system, to facilitate implementation of the modification relating to the performance of the second action (see para [0044], " The policy may associate the rule with an action, such as transmitting an alert to an operator and/or disconnecting the external power from control system 205.")


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20070067145 A1  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624